DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/270,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the major difference between the claims in the two applications are specified verses inferred language.  In 17/270,124; it is recited that the gas inflow path is provided separately from the gas outflow path.  In the current application; pressurized gas is introduced to discharge the liquid (claim 3) and air is discharged to the outside (claim 7).  Obviously, the supply of air is not done from the outside in regards to aseptic conditions required for food products and in terms of pressurized gas being a requirement.  This makes the separate paths as inherent in the set of the current claims.  Further, the claims of the co-pending application fully anticipate the claims of the current application.  Also, the claims of the current application fully encompass the claims of 17/270,124.  It is noted that the rod purging step is recited in the claims of 17/270,124.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (9,610,744: figures 8 and 13-22; column 5, lines 59-67; column 18, lines 31-39; column 19, lines 15-26 and 39-45; and column 21, lines 27-28) taken together with Andison et al (2011/0135778 A1: figures 1, 2 and 8 and paragraph 42).
Sato et al disclose a process of blow molding a filled container (2) with a liquid (L) in a blow mold (1) using a nozzle (4), the process comprising:  feeding a liquid (L) by a pressurized liquid supply (22) through a feed path (FS1) into a parison (31) that has been stretched by a stretch rod (8), feeding air (A) into the filled product through passage (Fs2) to discharge excess liquid through passageways (9a) in the stretch rod (8) to form a headspace as illustrated in figures 15 and 16.  The reference states that the liquid discharged through the stretch rod is returned to the pressurized liquid supply (column 18, lines 36-39).  The reference states that a servomotor may drive the pressurized liquid source (22, see column 21, lines 27-28).  Figure 8 illustrates a branched pipe assembly attached to the pressurized liquid supply, the nozzle and the liquid return through the stretch rod.  The reference does not disclose operating the liquid supply source in the reverse direction to suck the liquid into the stretch rod.
Andison et al disclose a method of blow molding a parison into a filled container using a liquid wherein a pressure source (20) is used to feed liquid through a nozzle (22).  The reference discloses operating a servo motor (60) in a reverse direction to remove excess liquid from the container.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Sato et al by operating a liquid supply in the reverse direction as disclosed by Andison et al for the purpose of removing excess liquid from the blown and filled container.  It is noted that Sato et al discloses returning withdrawn liquid to the liquid supply and operating the supply means in the opposite direction is the quickest way to get the liquid returned to the supply and also well-known in the art of blow molding with a liquid as disclosed by Andison et al.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Andison et al taken together with Sato et al as applied to claims 1-3 and 8-9 above, and further in view of Shiokawa et al (2020/0171733 A1: figures 3-6).
The previous combination discloses all claimed features with the exception of the air being forced out of the preform by liquid before blowing with liquid at a higher pressure.
Shiokawa et al disclose a process of blowing a filled container using a liquid (L), wherein a valve (V2) is open during filling with a liquid at a first pressure as illustrated in figures 3-5, then the valve is closed and the container is blown at a higher pressure as illustrated in figure 6.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of the previous combination by using liquid to displace gas from the preform before blowing with a liquid as disclosed by Shiokawa et al for the purpose of preventing entrainment of air or gas within the preform during the liquid blowing process.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        10/22/2021